Citation Nr: 1115302	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to September 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and two Board remands.

The issue of entitlement to an extension of convalescence was raised by the Veteran in a March 2010 statement, but has not yet been addressed by the RO.  Thus, that issue is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In June 2009, the Board remanded the Veteran's claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU) to the RO for a new VA examination and opinion as to whether the Veteran's service-connected left knee disorder alone prevented him from obtaining or retaining substantially gainful employment.  The Veteran underwent a VA examination in June 2009.  However, review of that examination report reveals that the opinion provided is inadequate upon which to base an appellate decision.

Specifically, the June 2009 VA examiner concluded that the Veteran was "unable to work in the occupations (which has been laborer) he has worked in the past due to his subjective complaints of pain with prolonged, standing, squatting.  His educational preparation limits his occupational choices to only those jobs not requiring college preparation or trade school certifications."  Thus, while the VA examiner found that the Veteran was unable to work as a laborer, the examiner failed to provide the requested opinion of whether the Veteran is unable to secure 

and follow a substantially gainful occupation solely due to his service-connected left knee disability.  Further, the VA examiner's opinion that the Veteran is unable to work as a laborer is contradicted by an earlier finding in the same examination report that the Veteran's left knee disability had "no functional/occupational efffect [sic]."  Thus, the June 2009 VA examination is inadequate.

Accordingly, a new VA examination is warranted which adequately addresses the issue of whether the Veteran's current service-connected disability prevents him from obtaining or retaining substantially gainful employment.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

In that regard, the Board acknowledges that the RO attempted to provide the Veteran with a second VA examination in order to address the inadequacies of the June 2009 VA examination report, but that the Veteran failed to report for the scheduled examination of October 2010.  However, the claims file reflects that the RO sent the Veteran conflicting and confusing letters with regard to this examination, and it does not appear that he received timely notice of the scheduling of the examination.  In June 2010, the RO sent the Veteran a letter which notified him that the RO was requesting an addendum to the June 2009 VA examination and that nothing was required of him.  However, a letter dated October 6, 2010 was sent to the Veteran notifying him that he was scheduled for a VA examination on October 5, 2010.  Obviously, the notice letter was sent after the examination was scheduled to occur.  An October 2010 note in the claims file indicates that the Veteran failed to report for an October 2010 examination.  

As the opinion provided in the June 2009 VA examination is inadequate to determine whether the Veteran's service-connected left knee disability prohibits 

him from securing and following a substantially gainful occupation, and because the Veteran was not properly notified of the second examination scheduled to correct the June 2009 examination's inadequacies, the Veteran's claim must be remanded for a new VA examination.

In addition, the Veteran has submitted additional evidence pertinent to his claim which has not previously been considered by the RO in the adjudication of the claim herein.  Specifically, in April 2010, the Veteran submitted private treatment records from February 2011.  A waiver of RO consideration of this evidence is not currently of record.  Accordingly, the Board must return this case to the RO for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2010).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the effect of his service-connected left knee disability on his ability to obtain and maintain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, and with consideration of the Veteran's statements and the numerous lay statements of record, the examiner must provide an opinion as to whether the Veteran's service-connected left knee disability, standing alone, precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the 

bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated, with consideration of all evidence in the claims file, to include the private medical treatment records received by the Board in April 2011.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

